UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                               No. 97-659



In Re:   JIMMY LAWRENCE NANCE,

                                                           Petitioner.



          On Petition for Writ of Mandamus. (CR-92-135)


Submitted:   August 14, 1997                Decided:   August 21, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jimmy Lawrence Nance, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant has filed a petition for writ of mandamus seeking

this court to compel the district court to enter an order to pre-

vent certain United States Attorneys from participating in any

pleadings concerning Appellant. Mandamus is a drastic remedy, only

to be granted in extraordinary circumstances. In re Beard, 811 F.2d
818, 826 (4th Cir. 1987) (citing Kerr v. United States Dist. Court,

426 U.S. 394 (1976)). The party seeking mandamus relief has the

heavy burden of showing that he has no other adequate avenues of

relief and that his right to the relief sought is "clear and indis-
putable." Mallard v. United States Dist. Court, 490 U.S. 296, 309
(1989) (quoting Bankers Life & Casualty Co. v. Holland, 346 U.S.
379, 384 (1953)); Beard, 811 F.2d at 826. Courts are extremely

reluctant to grant a writ of mandamus, and the decision is within

the discretion of the court addressing the application for the

writ. Beard, 811 F.2d at 827 (citations omitted).
     We find that Appellant has not met his burden of proof such

that mandamus is the proper remedy in this situation. Mandamus is
not a substitute for appeal, In re United Steelworkers, 595 F.2d
958, 960 (4th Cir. 1979), and given that the district court previ-

ously denied Appellant's motion for the same relief he seeks before

this court, Appellant's right to relief by way of mandamus is not

clear. See Mallard, 490 U.S. at 309; In re First Fed. Sav. & Loan

Ass'n, 860 F.2d 135, 138 (4th Cir. 1988). Accordingly, we grant

leave to proceed in forma pauperis, and deny Appellant's request

for mandamus. We dispense with oral argument because the facts and

                                2
legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process.




                                                  PETITION DENIED




                                3